Name: Council Decision 2012/372/CFSP of 10Ã July 2012 amending and extending Decision 2010/330/CSFP on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ
 Type: Decision
 Subject Matter: Asia and Oceania;  cooperation policy;  European construction;  political framework
 Date Published: 2012-07-11

 11.7.2012 EN Official Journal of the European Union L 179/22 COUNCIL DECISION 2012/372/CFSP of 10 July 2012 amending and extending Decision 2010/330/CSFP on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX-IRAQ THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 28 and Articles 42(4) and 43(2) thereof, Having regard to the proposal from the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 7 March 2005, the Council adopted Joint Action 2005/190/CFSP on the European Union Integrated Rule of Law Mission for Iraq, EUJUST LEX (1). (2) On 14 June 2010, the Council adopted Decision 2010/330/CFSP (2), which extended the mission until 30 June 2012. (3) Following the recommendations in the Strategic Review, the mission should be extended for a further period of 18 months. (4) EUJUST LEX-IRAQ will be conducted in the context of a situation which may deteriorate and could impede the achievement of the objectives of the Unions external action as set out in Article 21 of the Treaty. (5) Decision 2010/330/CFSP should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/330/CFSP is hereby amended as follows: (1) Article 2(4) is replaced by the following: 4. The training activities shall take place in Iraq and in the region as well as in the Union. EUJUST LEX-IRAQ shall have offices in Brussels, in Baghdad, including an antenna in Basra, and in Erbil (Kurdistan Region).; (2) Article 2(5) is deleted; (3) Article 6(5) is replaced by the following: 5. All staff shall carry out their duties and act in the interest of the Mission. All staff shall respect the security principles and minimum standards established by Council Decision 2011/292/EU of 31 March 2011 on the security rules for protecting EU classified information (3). (4) Article 10 is hereby amended as follows: (a) paragraph 1 is replaced by the following: 1. The Civilian Operation Commander shall direct the Head of Missions planning of security measures and ensure their proper and effective implementation for EUJUST LEX-IRAQ in accordance with Articles 4 and 8.; (b) paragraph 4 is deleted; (c) paragraph 8 is replaced by the following: 8. EUJUST LEX-IRAQ staff members, trainers and experts shall undergo mandatory security training and, when appropriate, medical checks prior to any deployment or travel to Iraq.; (5) in Article 11 the following paragraph is added: 2a. The financial reference amount intended to cover the expenditure related to the Mission between 1 July 2012 and 30 June 2013 shall be EUR 27 150 000.; (6) in Article 16 the second subparagraph is replaced by the following: It shall apply from 1 July 2010 until 31 December 2013.. Article 2 This Decision shall enter into force on the day of its adoption. It shall apply from 1 July 2012. Done at Brussels, 10 July 2012. For the Council The President A. D. MAVROYIANNIS (1) OJ L 62, 9.3.2005, p. 37. (2) OJ L 149, 15.6.2010, p. 12. (3) OJ L 141, 27.5.2011, p. 17.;